 



Exhibit 10.25

CHANGE OF CONTROL AGREEMENT

     This Agreement, dated as of August 4, 2004, is between JDS Uniphase, Inc.,
an Ontario corporation (the “Company”) and Thomas Znotins (“Employee”).

PREMISES

     WHEREFORE,

     1. Employee currently is employed by Company; and

     2. Company and Employee wish to clarify their employment relationship with
a written Employment Agreement upon the terms herein provided regarding
Employee’s employment with Company;

AGREEMENT

     NOW, THEREFORE, based on the foregoing premises and in consideration of the
commitments set forth below, Employee and Company agree as follows:

     1. Definitions.

          As used herein, the following terms are defined as follows:

          a. “Cause” shall mean:

               (i) willful malfeasance by Employee, which has a material adverse
effect on the Company;

               (ii) substantial and continuing willful refusal by Employee to
perform duties ordinarily performed by an employee in the same position and
having similar duties as Employee;

               (iii) conviction of Employee for a felony or misdemeanor which
would have a material adverse effect on the Company’s goodwill if Employee is
retained as an employee of the Company; or

               (iv) willful failure by Employee to comply with material policies
and procedures of the Company including but not limited to the JDS Uniphase
Corporation Code of Business Conduct and Policy Regarding Inside Information and
Securities Transactions;

          b. “Change of Control” shall mean the occurrence of one or more of the
following with respect to the Company:

               (i) the acquisition by any person (or related group of persons),
whether by tender or exchange offer made directly the Company’s stockholders,
open market purchases or any other transaction or series of transactions, of
Common Stock possessing

1



--------------------------------------------------------------------------------



 



sufficient voting power in the aggregate to elect an absolute majority of the
members of the Company’s Board of Directors;

               (ii) a merger or consolidation in which the Company is not the
surviving entity, except for a transaction in which securities representing more
than fifty percent (50%) of the total combined voting power of the surviving
entity are held by persons who held Common Stock immediately prior to such
merger or consolidation and those members of the Existing Board constitute a
majority of the Board of Directors immediately after such merger or
consolidation;

               (iii) any reverse merger in which the Company is the surviving
entity but in which either securities representing more than fifty percent (50%)
of the total combined voting power of the Company’s outstanding securities are
transferred to holders different from those who held such securities immediately
prior to such merger or those members of the Existing Board do not constitute a
majority of the Board of Directors immediately after such merger; or

               (iv) the sale, transfer or other disposition of all or
substantially all of the assets of the Company.

          c. “Closing Date” shall mean the date of the first closing of the
transactions constituting a Change of Control.

          d. “Common Stock” shall mean $.001 par value, Common Stock of the
Company.

          e. “Disabled” shall mean a mental or physical disability, illness or
injury, evidence by medical reports from a duly qualified medical practitioner,
which renders the Employee unable to perform the essential duties of his or her
position, and “Disability” has a corresponding meaning.

          f. “Good Reason” shall mean:

               (i) a material reduction in Employee’s base salary or target
bonus opportunity without Employee’s prior written consent;

               (ii) a material adverse change in Employee’s position, duties or
responsibilities without Employee’s prior written consent. Further, for purposes
of this Section 1.f.(ii) only, the occurrence of a Change of Control shall not,
in and of itself, constitute a material adverse change in Employee’s position,
duties or responsibilities;

               (iii) an actual change in Employee’s principal work location by
more than 50 kilometers without Employee’s prior written consent; or

               (iv) failure by the Company to obtain from any successor company
the assumption of the Company’s obligations under this Agreement.

2



--------------------------------------------------------------------------------



 



          g. “Effective Date” means:

               (i) in the event the Company terminates the employment of
Employee, the date designated by the Company as the last day of Employee’s
employment;

               (ii) in the event the Employee resigns his or her employment with
the Company, the date designated by the Company as the effective date of
resignation;

               (iii) in the event the Employee dies, the date of death;

               (iv) in the event the Employee becomes Disabled, the date
designated by the Company as the last day of Employee’s employment.

     2. Position, Duties, Responsibilities

          a. Position: Employee is employed by Company to render services to
Company in the position of Senior Vice President, Subsystems, subject to the
provisions of Section 3 below.

          b. Other Activities: Except upon the prior written consent of the
Company, Employee will not (i) accept any other employment, or (ii) engage,
directly or indirectly, in any other business activity (whether or not pursued
for pecuniary advantage) that is or may be in conflict with, or that might place
Employee in a conflicting position to that of, the Company.

     3. Compensation

          In consideration of the services to be rendered under this Agreement,
during the Term (as defined in Section 4 below),

          a. Company shall pay Employee a base annual salary of $210,000 CDN,
payable in accordance with the Company’s payroll practices. Employee’s salary
will be reviewed from time to time in accordance with Company’s established
procedures for adjusting salaries for similarly situated employees;

          b. Employee shall be entitled to participate in the Company’s
established incentive plan(s) for senior executives with a target bonus of 50%
of Employee’s base salary and a maximum bonus of up to 200% of Employee’s target
bonus; and

          c. Employee shall be eligible to participate in Company’s benefit
plans and to receive prerequisites of employment as established by Company, and
as may be amended from time to time in Company’s sole discretion.

3



--------------------------------------------------------------------------------



 



     4. Term

          The term (the “Term”) of this Agreement shall commence on the date
hereof and shall expire on the second anniversary of the date hereof unless
sooner terminated as provided herein (the initial date of termination of this
Agreement, the “Initial Expiration Date”). Notwithstanding the foregoing, on the
Initial Expiration Date, and upon the conclusion of each two-year period
thereafter (a “Renewal Date”), the Term automatically will be extended for an
additional two-year period, provided that, the Employee’s then most recent
performance rating under the Company’s then existing performance review
procedure(s) is the equivalent of “Meets Expectations” or better.

     5. Termination.

          a. Termination Benefits Under Certain Circumstances. If, prior to the
expiration of the Term and within six (6) months following a Change of Control,
the Employee’s employment is terminated (A) by the Company (other than for
Cause), or (B) by the Employee for Good Reason, conditioned upon the Employee’s
executing and delivering to the Company a release of claims reasonably
acceptable to the Company, Employee will be entitled to the following benefits
in full satisfaction of any statutory, contractual or common law entitlements
which Employee has or could have as a result of the termination of the Term:

               (i) the Company shall pay to the Employee, in one lump sum, an
amount equal to six (6) months’ salary, at the Employee’s annual salary in
effect on the Effective Date, minus any amounts to which Employee is otherwise
entitled under any statutory or Company long or short term disability plan and
minus any required withholdings or deductions;

               (ii) Employee’s right, title and entitlement to any unvested
stock options or any other securities or similar incentives which have been
granted or issued to Employee as of the Effective Date, which would have vested
during the period commencing upon the Effective Date and continuing for a period
of twelve (12) months from the Effective Date, shall immediately vest, free from
any restrictions (other than those imposed by applicable state and federal
securities laws), provided that all other such securities to shall continue to
be exercisable (if applicable) for 90 days from the Effective Date or until the
term such securities would have otherwise expired (if applicable), whichever is
earlier; and

               (iii) should Employee elect COBRA benefits continuation (or the
functional equivalent of same in non-United States jurisdictions) following
termination of employment the Company shall pay the full cost of such benefits
(either directly to the Employee or to the appropriate carrier or administrator
at the Company’s election) for the lesser of (1) twelve (12) months, or
(2) until such time as Employee becomes eligible for health care benefits from a
subsequent employer.

          b. Termination For Cause: This Agreement shall terminate immediately
upon the termination of Employee for Cause. Thereafter, all obligations of
Company under this Agreement shall cease.

4



--------------------------------------------------------------------------------



 



          c. By Death: Employee’s employment shall terminate automatically upon
the death of Employee. Thereafter, all obligations of Company under this
Agreement shall cease. Nothing in this Section shall affect any entitlement of
Employee’s heirs to the benefits of any life insurance plan or other applicable
benefits.

          d. By Disability: If, within six (6) months following a Change of
Control, Employee suffers from a Disability, then, to the extent permitted by
law, Company may terminate Employee’s employment and in which case Company shall
pay to Employee the compensation set forth in Section 5.a. Thereafter, all of
Company’s obligations under this Agreement shall cease. Nothing in this Section
shall affect Employee’s rights under any disability plan in which Employee is a
participant.

          e. For Convenience: Prior to a Change of Control, either party may
terminate this Agreement for convenience immediately upon delivery of written
notice to the other party.

          f. No Other Obligations: Payments and other consideration payable by
the Company pursuant to Section 5.a. through 5.d., inclusive, shall be accepted
by Employee, or his heirs as the case may be, in exchange for a full and
complete release by Employee of all causes of action, claims or other rights
that Employee may have against the Company arising in connection with Employee’s
employment or pursuant to this Agreement. Notwithstanding any other provision of
this Agreement to the contrary, the Company shall have no obligations under this
Section 5 nor any other provision of this Agreement with respect to any
termination of the Term for any reason other than as specified in Sections 5.a.
through 5.d., inclusive.

     6. Termination Obligations

          a. Return of Company’s Property: Employee hereby acknowledges and
agrees that all personal property, including, without limitation, all books,
manuals, records, reports, notes, contracts, lists, blueprints, and other
documents, or materials, or copies thereof, and equipment furnished to or
prepared by Employee in the course of or incident to Employee’s employment,
belong to Company and shall be promptly returned to Company upon termination of
Employee’s employment.

          b. Cooperation in Pending Work: Following any termination of
Employee’s employment, Employee shall fully cooperate with Company in all
matters relating to the winding up of pending work on behalf of Company and the
orderly transfer of work to other employees of Company. Employee shall also
cooperate in the defense of any action brought by any third party against
Company that relates in any way to Employee’s acts or omissions while employed
by Company.

     7. Notices

          All notices or other communications required or permitted hereunder
shall be made in writing and shall be deemed to have been duly given if
delivered by hand or mailed, postage prepaid, by certified or registered mail,
return receipt requested, and addressed to Company:

5



--------------------------------------------------------------------------------



 



      JDS Uniphase Corporation
1768 Automation Parkway
San Jose, California 95131

And to Employee at:



      3736 Revelstoke Drive
Ottawa, Ontario
Canada K1V 7C4

     Employee shall be obligated to notify the Company of any change in address.
Notice of change of address shall be effective only when made in accordance with
this Section.

     8. Entire Agreement

          Subject to the last sentence of this paragraph, the terms of this
Agreement are intended by the parties to be the final and exclusive expression
of their agreement with respect to the employment of Employee by Company and may
not be contradicted by evidence of any prior or contemporaneous statements or
agreements. Subject to the last sentence of this paragraph, the parties further
intend that this Agreement shall constitute the complete and exclusive statement
of its terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding involving this Agreement. To
the extent that the practices, policies, or procedures of Company, now or in the
future, apply to Employee and are inconsistent with the terms of this Agreement,
the provisions of this Agreement shall control. Notwithstanding the foregoing,
nothing in this agreement shall limit or modify, in any manner, any existing or
future agreement between the Employee and the Company relating to proprietary
information, inventions, treatment of confidential information, non-competition
or employee benefits or incentive plans.

     9. Amendments, Waivers

          This Agreement may not be modified, amended, or terminated except by
an instrument in writing, signed by Employee and by a duly authorized
representative of Company other than Employee. No failure to exercise and no
delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein.

          Employee and the Company each specifically agree and acknowledge that
they each waive recourse to any remedies in tort, and further agree and
acknowledge their intent that all rights and liabilities pertaining to the
cessation of the employment relationship between them, where such cessation
occurs on or before the Expiration Date, be as set out in this Agreement (or in
any subsequent modification of this Agreement, provided that the modification is
in writing and signed by both parties).

6



--------------------------------------------------------------------------------



 



     10. Assignment; Successors and Assigns

          Employee agrees that Employee will not assign, sell, transfer,
delegate or otherwise dispose of, whether voluntarily or involuntarily, or by
operation of law, any rights or obligations under this Agreement, nor shall
Employee’s rights be subject to encumbrance or the claims of creditors. Any
purported assignment, transfer, or delegation shall be null and void. Nothing in
this Agreement shall prevent the consolidation of the Company with, or its
merger into, any other corporation, or the sale by the Company of all or
substantially all of its properties or assets, or the assignment by the Company
of this Agreement and the performance of its obligations hereunder to any
successor in interest. Subject to the foregoing, this Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective heirs,
legal representatives, successors, and permitted assigns, and shall not benefit
any person or entity other than those enumerated above.

     11. Severability; Enforcement

          If any provision of this Agreement, or the application thereof to any
person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect.

     12. Governing Law

          The validity, interpretation, enforceability, and performance of this
Agreement, shall be governed by and construed in accordance with the law of the
State of California.

     13. Employee Acknowledgment

          The parties acknowledge (a) that they have consulted with or have had
the opportunity to consult with independent counsel of their own choice
concerning this Agreement, and (b) that they have read and understand the
Agreement, are fully aware of its legal effect, and have entered into it freely
based on their own judgment and not on any representations or promises other
than those contained in this Agreement.

     14. Date of Agreement

          The parties have duly executed this Agreement as of the date first
written above.

7



--------------------------------------------------------------------------------



 



     
JDS UNIPHASE CORPORATION
  EMPLOYEE
 
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
   
By: Kevin J. Kennedy
  Thomas Znotins
Its: Chief Executive Officer
   

8